Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 8, 2018

                                      No. 04-18-00198-CR

                                    Boyce C. ATKINSON,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                        From the County Court, Gillespie County, Texas
                                  Trial Court No. CC 17615
                           Honorable Mark Stroeher, Judge Presiding


                                         ORDER

         Boyce C. Atkinson’s filed a notice of appeal from the trial court’s judgment of
conviction. Atkinson has not paid the clerk’s and reporter’s fees for preparing and filing the
record, and this court granted Atkinson’s retained counsel’s motion to withdraw. On July 3, we
abated the appeal and remanded the case to the trial court to conduct a hearing and make findings
of fact.

       The trial court held a hearing on July 18, 2018, at which it received an affidavit from
Atkinson’s former counsel and heard testimony from Atkinson. The trial court made thorough
written findings of fact on July 18, and the findings have been filed in a supplemental clerk’s
record. The trial court found: (1) Atkinson desires to prosecute the appeal; (2) Atkinson is not
indigent; and (3) Atkinson does not desire to proceed pro se, but has not made the necessary
arrangements for retaining new counsel.

        The clerk and court reporter provided estimates of the cost to prepare and file the
appellate record and the trial court admonished Atkinson that he is responsible for paying the
clerk’s and reporters’ fees. The court further admonished Atkinson the appeal may be dismissed
if he fails to pay for the clerk’s record, and he advised Atkinson of the need to make
arrangements to retain appellate counsel.

        We reinstate this appeal on the active docket of this court. We order Boyce C. Atkinson
to file written proof in this court by August 17, 2018, that the clerk’s and court reporter’s fees
for preparation and filing of the record have been paid or arrangements satisfactory to the clerk
and court reporter have been made to pay the fees. If Atkinson fails to file such proof regarding
the clerk’s fee within the time provided, this appeal will be dismissed for want of prosecution.
See TEX. R. APP. P. 37.3(b). If Atkinson fails to provide such proof regarding the reporter’s fee,
the court will only consider those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court